IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-10361
                         Summary Calendar



JOHN KURT LUDWIG,

                                         Petitioner-Appellant,

versus

JANIE COCKRELL, DIRECTOR,
TEXAS DEPARTMENT OF CRIMINAL
JUSTICE, INSTITUTIONAL DIVISION,

                                         Respondent-Appellee.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 4:00-CV-416-A
                      --------------------
                         April 15, 2002

Before DAVIS, BENAVIDES, and CLEMENT, Circuit Judges.

PER CURIAM:*

     John Kurt Ludwig, Texas prisoner #785494, argues that the

district court erred in determining that federal review of his

ineffective assistance of counsel claims is procedurally barred

by the state procedural ground of laches.   Ludwig argues that at

the time the state court determined that his claims were barred

by laches, that doctrine was not an independent and adequate

state ground because its application involved consideration of



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 01-10361
                                  -2-

federal law and it had not been strictly or regularly followed by

the Texas state courts.

     Ludwig has shown that the state ground of laches was not

firmly established at the time that the state court determined

that his ineffective assistance claims raised in his state

postconviction application were barred by that doctrine in April

2000.   The unpublished cases on which the respondent relied were

decided after the denial of Ludwig’s state application and, thus,

were not relevant.   See Barrientes v. Johnson, 221 F.3d 741, 760

(5th Cir. 2000), cert. denied, 531 U.S. 1134 (2001).     Further,

these cases did not involve similar issues nor the short delay

involved in Ludwig’s case.    Thus, Ludwig has carried his burden

of showing that laches was not an “adequate” state ground

precluding federal review of the merits of his claims.     See Reed

v. Scott, 70 F.3d 844, 846-47 (5th Cir. 1995).

     Because the district court has not addressed the merits of

the claims, the dismissal of the habeas petition is VACATED and

the case is REMANDED for further proceedings.

     VACATED AND REMANDED.